Citation Nr: 1501603	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-24 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence was presented to reopen a claim for service connection for posttraumatic stress disorder (PSTD).

2.  Entitlement to service connection for an acquired psychiatric disorder, including PTSD.

3.  Entitlement to a disability rating in excess of 10 percent for hypertension.

4.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.

5.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to March 1988.

This case comes before the Board of Veterans' Appeals (Board) from November 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Although the RO determined the Veteran submitted new and material evidence sufficient to reopen his claim for service connection for PTSD, the Board must determine on its own whether new and material evidence has been received.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

The issue of entitlement to service connection for PTSD has been recharacterized to better reflect the evidence and the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).

The Veteran testified before the undersigned Veterans Law Judge at a September 2013 videoconference hearing.  A transcript is associated with the record.

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.

The issue of entitlement to service connection for a heart condition has been raised by the record during the Veteran's September 2014 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board lacks jurisdiction over the issue and refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to increased disability ratings for bilateral hearing loss, hypertension, and bilateral pes planus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 1995 rating decision last denied the Veteran's claim for service connection for PTSD, citing a lack of evidence of a diagnosis; the decision is final, as he was notified of his appellate rights but did not file a notice of disagreement.

2.  Evidence associated with the VBMS claims file after the May 1995 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

New and material evidence was received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim decided by an RO or the Board and not appealed within the required period is considered final and cannot be reopened unless new or material evidence is presented regarding a disallowed claim.  38 U.S.C.A. §§ 7104(b), 7105(c), 5108.  But see 38 U.S.C.A. § 5108 (the Secretary must reopen the claim and review the former disposition if new and material evidence is presented).  Evidence is new if it was not previously submitted to agency decisionmakers and material if, by itself or in consideration with prior record evidence, it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence must not be cumulative or redundant of the record evidence at the time of the claim's prior final denial and it must raise a reasonable possibility of substantiating the claim.  Id.  The threshold for reopening a claim is low and does not require the claimant to present new and material evidence regarding each element of the claim that had not been proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The credibility, but not the weight, of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO denied the Veteran's claim for service connection for PTSD in May 1995 due to a lack of evidence of a diagnosis of PTSD.  The Board therefore finds that August 2009 VA treatment records indicating that the Veteran was diagnosed with PTSD constitute new and material evidence.  See August 2009 VA Problem List; August 2009 VA Treatment Records.

In light of the favorable decisions, a discussion of Board's duties to notify and assist is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

ORDER

The claim for service connection for PTSD is reopened; the appeal is granted to this extent only.


REMAND

A.  Acquired psychiatric disorder.

The record lacks an adequate opinion regarding the nature and etiology of any acquired psychiatric disorder present since the Veteran's May 2009 petition to reopen.  The nature and etiology of any acquired psychiatric disorder is unclear, as treatment records indicate the Veteran has been diagnosed with substance abuse disorders, mood disorders, and PTSD.  See June 1996 VA Psychiatric Treatment Records (reporting symptoms of depression but remission of hearing voices with medication); April 1997 VA Psychiatric Treatment Records (attributing impaired abilities to depression secondary to epididymitis and hearing voice telling him unpleasant things); March 1998 SSA Disability Determination (denying benefits based on diagnoses of alcohol-induced psychotic mood disorder and alcohol dependence); August 2009 VA Treatment Records (revealing social worker's diagnosis of PTSD).  

Further, because the Veteran reported childhood abuse and having first used drugs and alcohol on a daily basis at a young age and because he has also been diagnosed with personality disorders, it is unclear whether he had any preexisting psychiatric disorder or whether any psychiatric disorder was superimposed on a congenital or developmental disorder during his active service.  See February 1992 Buddy Statement (suggesting that the Veteran's depression and frustration increased when his hearing loss increased); April 1993 VA Psychiatric Treatment Notes (reporting drug use from a young age and that most of his anger was due to childhood physical and sexual abuse); id. (diagnosing history of polysubstance dependence and dependent personality disorder); August 1993 VA Discharge Notes (diagnosing alcohol and drug dependence, in remission and mixed personality disorder with dependent, narcissistic, and anti-social features); December 1993 VA Psychiatric Treatment Notes (reporting having been held back in the third and fifth grades due to poor concentration secondary to alcohol dependence); April 1995 VA PTSD Examination (diagnosing mixed personality disorder with dependent, narcissistic, and antisocial features); March 1997 VA Psychiatric Treatment Records (diagnosing schizoaffective disorder, probable schizoid personality disorder); August 2009 VA Treatment Records (reporting having numbed his feelings with substances after traumatic coffee pot bomb incident and sought substance abuse counseling at Fort Carson, Colorado in 1984); September 2009 Buddy Statement (reporting that the Veteran self-medicated with alcohol after having witnessed a soldier's death); April 2010 VA Mental Health Treatment Records (diagnosing schizoaffective disorder, by history).  

The Board lacks the medical expertise to determine the nature and etiology of any acquired psychiatric disorder or whether any psychiatric disorder was aggravated by service or superimposed on a congenital or developmental disorder during service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). 

B.  Pes planus, hypertension, hearing loss.

The record contains evidence that suggests the Veteran's pes planus, hypertension, and hearing loss may have worsened since his last VA examinations.  See Transcript of Record pp. 10-16, 18-20 (reporting daily flare-ups of foot pain, the addition of a second medication to control hypertension, increased periods of auditory "dropouts").  More contemporaneous medical findings are needed to evaluate the current severity of his symptoms.  

Further, it is unclear whether the Veteran's symptoms of nausea, dizziness, and headaches are associated with his hearing loss or hypertension.  See March 1978 Service Treatment Records (STRS) (complaining of nausea and dizziness with hearing loss); February 1991 VA Examination (diagnosing Meniere's syndrome based on complaints of dizziness and nausea especially when he "strains" to hear); August 1991 VA Medical Certificate (complaining that his hearing was making him dizzy); March 1992 RO Hearing (reporting severe headaches due to hearing loss and having been told that his dizziness was related to his hearing); August 1992 VA General Examination (reporting dizziness after running two miles); September 1995 RO Hearing (complaining of dizziness, nausea, and equilibrium issues related to hearing); October 1998 VA Audiological Examination (complaining of tinnitus that gives him headaches); October 2008 VA Audiological Examination (reporting that he has frequent headaches and that his tinnitus makes his headaches worse).

The Board lacks the medical expertise to determine which of the Veteran's symptoms are attributable to his service-connected disabilities.  See Colvin, 1 Vet. App. at 175. 

C.  TDIU.

A claim for TDIU was raised during the Veteran's September 2014 videoconference hearing and by VA treatment records.  See June 2010 VA Treatment Records (suggesting that it is highly probable the Veteran will not be employable in the near future if his symptoms accelerate at the current pace).  As the TDIU claim was raised during the Veteran's September 2014 videoconference hearing, it has not been adjudicated by the AOJ.  As it is based on his service-connected disabilities for which his seeking higher disability ratings, his TDIU claim is inextricably intertwined with his appeals for higher ratings and must be remanded.  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009) (holding that a TDIU claim is part of an increased rating claim if evidence reasonably suggests that any unemployability is due to the disabilities for which increased ratings are sought); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide all required notice pertaining to the claim of entitlement to TDIU and undertake appropriate development to obtain any pertinent employment history or medical treatment evidence not already of record, to include providing and requesting that the Veteran complete and return the appropriate form to claim entitlement to TDIU.

2. Make efforts to obtain any outstanding treatment records, including from VA, the Social Security Administration (specifically, the medical report wherein the Veteran was diagnosed with alcohol-induced psychotic mood disorder), Putnam Hospital Center, and St. Alban's.  Notify the Veteran of any efforts and associate a copy of any efforts with the claims file.

3. Make efforts to corroborate the Veteran's reported in-service stressors, including by requesting any investigation reports related to the death of Private K. while the Veteran was stationed in Germany and any outstanding mental health STRs.  See Transcript of Record pp. 3-6; March 2013 Statement; December 2009 Statement; September 2009 Buddy Statement; August 2009 Statement.  Notify the Veteran of any efforts and associate a copy of any efforts with the claims file. 

4. After any outstanding treatment records are received and efforts to verify any stressors are made, schedule the Veteran for a psychiatric examination by an appropriate examiner to determine the nature and etiology of any psychiatric disorder, including any PTSD.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the VBMS claims file and perform all indicated studies.  

The examiner MUST provide an opinion, based on the record, for each psychiatric disorder that the Veteran has or has had at any point since May 2009, regarding:

(a) whether any psychiatric disorder clearly and unmistakably (it is medically undebatable) preexisted the Veteran's enlistment.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

(b) whether any preexisting psychiatric disorder was clearly and unmistakably (it is medically undebatable) not permanently aggravated beyond its natural progression (i.e., worsened in service to a permanent degree beyond that what would be due to the natural progression of the disease) by the Veteran's active service.

If the examiner does not find clear and unmistakable evidence that any diagnosed psychiatric disorder preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding:

(c) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder present since the Veteran's May 2009 petition to reopen is etiologically related to his active service.

If PTSD is diagnosed, the examiner MUST provide an opinion, based on examination results and the record, regarding:

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any PTSD is etiologically related to any verified or credible stressor that occurred during active service.  Please indicate whether each identified stressor is sufficient to support a PTSD diagnosis and indicate which stressors provide the basis for a PTSD diagnosis.  

(c) If a personality disorder is diagnosed, the examiner MUST discuss whether there is any evidence of a superimposed disease or injury in service that resulted in an additional current psychiatric disorder.  

(d) If a psychosis listed under 38 C.F.R. § 3.384 (2014) is diagnosed, the examiner MUST provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the psychosis was manifest to a compensable degree within one year of the Veteran's March 1988 separation from service.  

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  If medical literature is used, please provide a citation.  

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

5. After any outstanding records have been obtained, schedule the Veteran for examinations by appropriate examiners regarding the current severity of his bilateral pes planus, hypertension, and bilateral sensorineural hearing loss.  Provide the examiners with a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims files, perform all indicated studies, and report any findings, including any functional impairment or effects on employment and ordinary activities, in detail.  

The examiners MUST also indicate which of the Veteran's symptoms, including nausea, dizziness, and headaches, or functional limitations are at least as likely as not attributable solely to his service-connected bilateral pes planus, bilateral hearing loss, or hypertension and which are attributable to his other diagnoses.  

Regarding pes planus, the examiner should consider evidence in the record beginning in April 2008, one year prior to the Veteran's claim.  Regarding hypertension and bilateral hearing loss, the examiner should consider evidence in the record beginning in August 2007, one year prior to that claim.  

Please provide the basis for any medical determination and a rationale or medical explanation for the opinion.  If medical literature is used, please provide a citation.  Any opinion MUST consider the Veteran's reports regarding the onset and duration of his symptoms.

If the examiner finds that an opinion cannot be rendered regarding the attribution of symptoms solely to service-connected or nonservice-connected disabilities without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

6. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


